Opinion issued May 4, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00050-CR
                            ———————————
                 NKRUMAH LUMUMBA VALIER, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Case No. 1030025


                          MEMORANDUM OPINION

      Nkrumah Lumumba Valier, incarcerated and acting pro se, appeals his plea

agreement entered into in connection with a 2006 conviction for aggravated sexual

assault, a second-degree felony.1

1
      See TEX. PENAL CODE § 22.021.
      Valier’s December 14, 2020 notice of appeal from his 2006 conviction is

untimely. See TEX. R. APP. P. 25.2, 26.2. “A timely notice of appeal is necessary

to invoke a court of appeals' jurisdiction.” Olivo v. State, 918 S.W.2d 519, 526

(Tex. Crim. App. 1996).    Given that Valier’s notice of appeal was not timely, we

must dismiss the appeal for lack of jurisdiction. See id. at 526 (affirming dismissal

of appeal for lack of jurisdiction because notice of appeal untimely); Rodarte v.

State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993) (same).

      We dismiss the appeal for lack of jurisdiction. TEX. R. APP. P. 43(f). We

dismiss all pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2